DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07-05-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “well-stitched” in claim 6 is a relative term which renders the claim indefinite. The term “well-stitched” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the parts that are not identified as (oxidized) defect regions will be considered sufficiently stitched together to be “well-stitched”.  Correction is required.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim further requires “removing an image of wrinkles of the copper foil”.  It is unclear what this means.  It is unclear what it means to remove an image in this context and there is no image to remove.  As a result the metes and bounds of the claim are unclear.  From the specification, it seems applicant applying some sort of a noise filtering technique to their images so that wrinkles in the copper foil are not themselves identified as defects.  For the purpose of examination, application of a noise filtering technique to the images will be interpreted to read upon this claim limitation.
Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20170007135A (with machine translation, hereafter referred to as ‘135) in view of JP2006084185A (with machine translation, hereafter referred to as ‘185) in view of KR20160011842 (with machine translation, hereafter referred to as ‘842).
Claim 1:  ‘135 teaches a method of inspecting a growth quality of a graphene layer [0001] such as grain boundary defects [0008] of a graphene-grown copper foil obtained by growing the graphene layer on a copper foil layer by chemical vapor deposition (CVD)[0034], the method comprising: reacting oxygen or water molecules with the copper foil layer via a defect portion of the graphene layer (damaged grain boundary); detecting using an optical microscope an oxidized region where the copper foil layer is oxidized, and setting the oxidized region as a graphene defect region to confirm the quality of the graphene[0036].  
‘135 teaches using computers to perform its processes [0046], but it does not specifically teach dividing the inspection region into partial regions and sequentially imaging them.  However, ‘185 is directed towards methods of imaging objects for inspection purposes.  It teaches it is conventional to divide the entire region to be inspected into partial regions, [0001-0002] and then sequentially obtaining images of the partial regions [0006].  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform a process, as taught by ‘185, to divide the entire region into partial regions and sequentially imaging them for inspection because it was a conventional way to image objects for inspection purposes and doing so would produce no more than predictable results.
‘135 does not specifically teach obtaining a ratio of an area of the graphene defect region to an entire area of each of the images of the partial regions.  However, ‘842 is also directed towards detecting defects in graphene films [0001].  It teaches calculating the ratio of the area of the graphene defect regions to the entire area as a metric for the graphene qualities to be displayed [0084].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further process the images to obtain a ratio of an area of the graphene defect region to an entire area of each of the images of the partial regions since it was a known metric taught in the prior art for the quality of graphene films and doing so would produce no more than predictable results (claim 1).
Claim 2: ‘185 teaches the partial regions are uniformly spaced apart in an X-axis direction and a Y-axis direction to accurately form a grid that can efficiently image the region for inspection [0036] without any overlap [0007].
Claim 3: ‘135 teaches using an optical microscope to image for defects [0036], which would be performed along the x and y axes as taught by ‘185.
Claims 4-5: ‘185 teaches that the entire area of the partial regions corresponds to the field of view of the camera (which is an optical microscope in ‘135) because that way the region can be imaged with the smallest imaging time [0036].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the entire area correspond to an area of a field of view of the optical microscope in order to image the graphene with the smallest imaging time.
Claim 6: as discussed in the 112 2nd rejection above,  ‘135 teaches determining not defective and defect (oxidized) regions, which will be considered well-stitched and oxidized regions, respectively.  ‘135 teaches that these regions can be distinguished by hue (color)[0038-0039], but does not specifically teach saturation as well.
‘842 also optically observes graphene for defects.  I similarly teaches defects can be distinguished by color (hue) but further teaches brightness (saturation) is also indicative of defects in the graphene [0084].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use not only color but saturation to determine the well-stitched and oxidized regions of the graphene, since both were known to help distinguish defects in graphene and doing so would produce no more than predictable results.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20170007135A (with machine translation, hereafter referred to as ‘135) in view of JP2006084185A (with machine translation, hereafter referred to as ‘185) in view of KR20160011842 (with machine translation, hereafter referred to as ‘842), further in view of Sauerwein (US 5047851).
wherein the oxidized region of the copper foil is detected after removing an image of wrinkles of the copper foil.  As discussed in the 112 2nd rejection above, this is unclear.  ‘135 does not ‘135 does not itself teach noise filtering, though by choosing the color and hue of defects to identify as defects it is discerning the defect regions from other features of the substrate, such as wrinkles.
Sauerwein is directed towards detecting defects in surfaces through image processing.  It teaches processing the image to subtract out noise and other features of the image that are not the defects of interest, such as by controlling the thresholds so only the defects are shown or even taking an image of the substrate before processing it to reveal defects and subtracting out that image from the image with revealed defects to remove the features of the image that are not from the defects of interest (abstract).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform noise filtering on the collected images, such as taught by Sauerwein, to remove features that are not due to the defects, including wrinkles, in order to better identify the defects present, since it was a known filtering technique and doing so would produce no more than predictable results (claim 7).

Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712